Attachment to PTOL-303

Applicant’s response submitted 3/10/2021 has been fully considered.

Applicant argues that the rejection for a defective declaration is overcome by the supplemental declaration filed 3/10/2021. The examiner disagrees, the supplemental reissue declaration is insufficient since it does not identify which patent claim that applicant seeks to broaden, as required. See 37 CFR 1.175.
The suggested language for the error statement is as followed:
Claim 1 is being broadened by the reissue application. The original patent was drawn to device claims, and newly added claim 45 is a method claim. The patent was unduly narrow as it did not include any method claim.

/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/JAMES A MENEFEE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/H.B.P/            Supervisory Patent Examiner, Art Unit 3992